 

Exhibit 10.1

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. The Compensation
Committee approved the annual salary and bonus arrangements noted in the table
below.

 

We generally pay bonuses, if any, to our executive officers on a quarterly
basis. Certain of our executive officers participate in the executive bonus plan
that was adopted by the Compensation Committee on February 9, 2005, a
description of which is filed as Exhibit 10.23 to our Annual Report on Form 10-K
for the year ended December 31, 2006. In addition to the bonus arrangements
noted in the table below, all of our executive officers are eligible for
discretionary bonuses as determined from time to time by the Compensation
Committee.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to our Annual
Report on Form 10-K for the year ended December 31, 2006 or to our Quarterly
Report on Form 10-Q for the quarter ended September 30, 2007, as applicable. The
non-salary and bonus components of our compensation arrangements with our
executive officers, including with respect to severance, option grants and other
benefits, are described in those respective agreements.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

Frank F. Khulusi

 

 

 

 

Chairman, President and Chief Executive Officer

 

$

800,000

 

(1)

 

 

 

 

 

Brandon H. LaVerne

 

 

 

 

Interim Chief Financial Officer (2)

 

$

206,748

 

(2)

 

 

 

 

 

Kristin M. Rogers

 

 

 

 

Executive Vice President—Sales

 

$

330,000

(3)

(1)

 

 

 

 

 

Daniel J. DeVries

 

 

 

 

Executive Vice President—Marketing

 

$

275,000

(3)

(1)

 

 

 

 

 

Robert I. Newton

 

 

 

 

General Counsel

 

$

300,000

(3)

(4)

 

--------------------------------------------------------------------------------

(1)

 

Mr. Khulusi, Mr. DeVries and Ms. Rogers are eligible to participate in our
executive bonus plan, pursuant to which a bonus pool is determined based upon
the achievement of specified quantitative criteria and allocated in the
discretion of the Compensation Committee.

(2)

 

On June 7, 2007, our board of directors appointed Mr. LaVerne as Interim Chief
Financial Officer effective upon the departure of our former Chief Financial
Officer, Theodore R. Sanders on June 30, 2007. Mr. LaVerne is eligible for an
annual bonus of up to $35,350, paid in quarterly installments, as well as for
discretionary bonuses as determined from time to time by the Compensation
Committee.

(3)

 

On August 31, 2007, the Compensation Committee increased Ms. Rogers’,
Mr.DeVries’, and Mr. Newton’s annual base salary rates from $300,000, $257,500
and $250,000, respectively, to $330,000, $275,000 and $300,000 effective
immediately.

(4)

 

Mr. Newton is eligible to receive an annual bonus of up to $120,000, paid in
quarterly installments, as well as discretionary bonuses as determined from time
to time by the Compensation Committee.

 

--------------------------------------------------------------------------------